COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00596-CR


JARROD WAYNE COX                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR11976

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Jarrod Wayne Cox appeals the trial court’s judgment

adjudicating him guilty of aggravated sexual assault of a child and sentencing

him to twenty-five years’ confinement. See Tex. Penal Code Ann. § 12.32 (West

2011), § 22.021 (West 2011 & Supp. 2014). Cox’s court-appointed appellate

counsel has filed a motion to withdraw as counsel and a brief in support of that


      1
      See Tex. R. App. P. 47.4.
motion.     Counsel’s brief and motion meet the requirements of Anders v.

California by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds for relief. 386 U.S. 738, 87 S. Ct. 1396

(1967). Cox had the opportunity to file a pro se brief but did not do so. The State

did not file a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the record and counsel’s brief and have

determined that the trial court’s judgment requires correction with regard to the

assessment of a $1,223 fine in the judgment adjudicating guilt and the order to

withdraw funds from Cox’s inmate trust account, which was incorporated by

reference into the judgment. We may modify the judgment in an Anders appeal

and affirm the judgment as modified. Bray v. State, 179 S.W.3d 725, 726 (Tex.

App.—Fort Worth 2005, no pet.) (en banc).

       The trial court did not assess a fine during its oral pronouncement of Cox’s

sentence, but the judgment adjudicating guilt includes a $1,223 fine, and the

February 19, 2014 bill of costs prepared by the Hood County District Clerk


                                         2
reflects that Cox owed $1,223 of a $1,500 fine. 2 When guilt is adjudicated upon

a violation of a condition of community supervision, the order adjudicating guilt

sets aside the order deferring adjudication, including any previously imposed

fines.       Taylor v. State, 131 S.W.3d 497, 501–02 (Tex. Crim. App. 2004)

(reasoning that appellant was not sentenced until his guilt was adjudicated and

that the trial court was required to orally pronounce fine during sentencing); see

also Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011) (noting

that fines are punitive). And when the oral pronouncement of sentence and the

written judgment vary, the oral pronouncement controls. Taylor, 131 S.W.3d at

500, 502. Because the trial court did not include the fine previously assessed in

its order deferring adjudication in its oral pronouncement of sentence at the

revocation hearing, we modify the judgment adjudicating guilt to delete the

$1,223 fine, which must also be removed from the bill of costs and the order to

withdraw funds from Cox’s inmate trust account.        See id. at 502; see also

Washington v. State, No. 02-11-00152-CR, 2012 WL 1345743, at *1–2 (Tex.

App.—Fort Worth Apr. 19, 2012, no pet.) (mem. op., not designated for

publication) (reforming judgment adjudicating guilt to delete fine not included in

oral pronouncement of sentence); Boyd v. State, No. 02-11-00035-CR, 2012 WL
2
      The original order of deferred adjudication reflected that Cox pled guilty in
exchange for eight years’ deferred adjudication community supervision and a
$1,500 fine.


                                        3
1345751, at *1–2 (Tex. App.—Fort Worth Apr. 19, 2012, no pet.) (mem. op., not

designated for publication) (same).

      Except for this necessary modification to the judgment, we agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing else

in the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment as modified.



                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: GARDNER, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 26, 2015




                                         4